Case 1:21-cv-10936-DHH Document 1 Filed 06/03/21 Page 1 of 9

 

 

 

FILED
IN CLERKS OFFICE
AO 242 (12/11) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241
it Tr =s PAI Ta
UNITED STATES DISTRICT COURT
for the 18 8. DISTRICT COURT
“TEST OF KASS,
Fluis T Lard [OL 3 2-026
etitioner
)
v. ) Case No.
) (Supplied by Clerk af Court)
_ ) Dis T. eT case No: /6--0-4GILRES
VE V4 aT kUC,
Respondent

(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

 

Personal Information
1. (a) Your full name: El Lis JELOME LAR SR,
(b) Other names you have used: THEE TOF

 

2. Place of confinement:

(a) Name of institution: [-77C DEVENS

(0) Address: PD Box $77 N-d 42 flow Road
| BAYER, OA 0143 2

 

 

(c) Your identification number: 10/37-026
3. Are you currently being held on orders by:
@ Federal authorities CI State authorities CO Other - explain:

 

4, Are you currently:
CIA pretrial detainee (waiting for trial on criminal charges)
@Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime

If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you: Yspe teopuazl beuse lL DA y Bo Slor Sf

WH DIT3 2 STE A36°
(b) Docket number of criminal case: IE -ep~ IAdGILRES

(c) Date ofsentencing: 3/49/2092)

Being held on an immigration charge
BOther (explan): Committed 4E(EL xfidalien oF 6ENTENCE

 

Page 2 of 10
Case 1:21-cv-10936-DHH Document1 Filed 06/03/21 Page 2 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Decision or Action You Are Challenging

5. What are you challenging in this petition:
(How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)
OPretrial detention
Ciimmieration detention

CO Detainer
OThe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory

maximum or improperly calculated under the sentencing guidelines)

Disciplinary proceedings

WOther explain: WyAWT To ICuons 1 orl has Porcke wEdhigAllew
Rugs T To Potee SHo7 of kykweey mE neg Ort pry
Fee sen. tipe'7 TEL th af GAe77s

 

 

6. Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: > @oce e kn 7, C6
(b) Docket number, case number, or opinion number: 19) 992M 1F~f772

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

 

 

(d) Date of the decision or action: j ~ 26 2 /

Your Earlier Challenges of the Decision or Action

7, First appeal
Did you appeal the decision, file a grievance, or seck an administrative remedy?
# Yes ONo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court: Cyy-z-7 o F LLP ePLG ler ce (A.

(2) Date of filing: P-so~ i /

(3) Docket number, case number, or opinion number: £f-99 2-
(4) Result: dened

(5) Date ofresult: 3 {7-70 A/

(6) Issues raised: . CLE B77ache S

 

 

Page 3 of 10
Case 1:21-cv-10936-DHH Document1 Filed 06/03/21 Page 3 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
OYes ONo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:
(3) Docket number, case number, or opinion number:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

9. Third appeai
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes . ONo
(a) if “Yes,” provide: .
(1) Name of the authority, agency, or court:

 

(2) Date of filing:
(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

Page 4 of 10
Case 1:21-cv-10936-DHH Document1 Filed 06/03/21 Page 4 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

10. Motion under 28 U.S.C. § 2255
In this petition, are you challenging the validity of your conviction or sentence as imposed?

Yes PNo

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Oves . ONo
If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or

(b)

sentence?

OYes - § ‘No
If “Yes,” provide:

(1) Name of court:
(2) Case number:

(3) Date of filing:

(4) Result:
(5) Date of result:
(6) Issues raised: _ :

 

 

 

 

 

Page 5 of 10
Case 1:21-cv-10936-DHH Document 1 Filed 06/03/21 Page 5 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your

conviction or sentence:

 

 

 

 

 

 

 

11. Appeals of immigration proceedings

Does this case concern immigration proceedings?

f1Yes CINo
If “Yes,” provide:

(a) Date you were taken into immigration custody:

(b) Date of the removal or reinstatement order:

(c) Did you file an appeal with the Board of Immigration Appeals?
Yes O No
If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:
(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?

OYes CI No
‘Tf “Yes,” provide:
(1) Name of court:
(2) Date of filing:
(3) Case number:

 

 

 

Page 6 of 10
°* Case 1:21-cv-10936-DHH Document1 Filed 06/03/21 Page 6 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

12, Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?

Yes No

If “Yes,” provide:

(a) Kind of petition, motion, or application:
(0) Name of the authority, agency, or court:

 

 

(c) Date of filing:
(d) Docket number, case number, or opinion number:
(e) Result:
(£) Date of result:
(2) Issues raised:

 

 

 

 

 

 

 

 

 

 

Grounds for Your Challenge in This Petition

State every ground (reason) that supports your claim that you are being held in violation of the Constitution,

13.
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the

facts supporting each ground.

GROUND ONE: (pyle AW Ful FoRCEP MEGLAT OK

 

 

Page 7 of 10
- ef

Case 1:21-cv-10936-DHH Document 1 Filed 06/03/21 Page 7 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

Made To Tek A INTELL an Beeey 2 day §

 

 

 

 

 

(b) Did you present Ground One in all appeals that were available to you?
@ Yes ONo

GROUND TWO:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
OYes ONo

GROUND THREE:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
Yes ONo

Page 8 of 10
ae, ~~

Case 1:21-cv-10936-DHH Document1 Filed 06/03/21 Page 8 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

GROUND FOUR:

 

 

(a) Supporting facts @e brief Do not cite cases or law.):

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?
OYes CNo

14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did

not:

 

 

Request for Relief

15. State exactly what you want the court to do: T OLA - ~ aad pF Love?

- (774 5 7
Lopk bh mebicat Porrmat i? Petes wheal Conpegefew tt OF Lr teet

CM. ¢ a tn

 

Page 9 of 10
oe Case 1:21-cv-10936-DHH Document1 Filed 06/03/21 Page 9 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

 

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
_ information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis

for prosecution for perjury.

  

Date:

 

Signature of. ‘Petitioner

 

Signature of Attorney or other authorized person, if any

Page 10 of 10
